Title: From John Adams to William Cunningham, 16 January 1804
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy January 16th: 1804.

I ought to acknowledge my fault in having two of your kind letters to answer at once. I return you with thanks, Mr: Thomas’s Spy in which my poor "Thoughts on government," are wickedly and libellously imputed to "the greatest man in America." This was received in your letter of Dec 2d:
I thank you for the trouble you have taken to ascertain that Mr: Zabdiel Adams’s Sermon on the validity of Presbyterian Ordination, was not printed.
I would not advise you to relinquish the project you have in hand because another has the same. If the two persons you name are engaged in such a work, you may depend upon it, no good will come of it. There will be so many little passions and weak prejudices, so little candor and sincerity in it, that the dullest reader will see through it. The Cincinnati and the essex juntos, and there is one of these in every state will cry it up, but the louder they extoll it, the less influence it will have in the Nation. The jealousy of the people will be excited and not without reason, when they see the President of the Cincinnati, arranging his forces in Battle array, though it be a war of the quill against the President of the US. one after another.
You are much mistaken when you say, that “no man living has so much knowledge of Mr: Jefferson’s transactions as  myself." In truth, I know but little concerning him. You will see by the journals, that he came first into Congress in Autumn 1775, but he never stayed long in that Assembly. During the short visit he made us, he and I agreed very well in sentiments and votes and were very good friends, but he never took any share in public debates. In November 1777, I left Congress and was appointed to go to Europe. During my absence I had no correspondence with him nor information concerning him, till in 1784 he came to Europe united with me and Dr: Franklin in fifteen Commissions and full powers to treat with all or nearly all the powers of Europe. In these Commissions we acted together for one year; but as he lived at Paris and I at Auteuil, three or four miles asunder we met together seldom, but on business. Although we agreed always very well there was no very close intimacy between us. In 1785 I was sent to England where he made me a visit, as he afterwards did in Holland; but there was never any sparring between us, nor much communication but by letters of no great interest. After his return from Europe, he was Secretary of State for a short time, and afterwards Vice President for four years, but I had little intercourse with him except in common civilities. He always professed great friendship for me, even when, as it now appears, he was countenancing Freneau, Baske, Duane & Callender.
No information could be abtained from me, sufficient to compensate you for a journey, but if you should be in Boston on other affairs, a visit from you will be always agreeable.
The outline you mention I never saw. The Editors in Rhode Island Seldom sent me their papers. I should like to see it very well.
Anecdotes from my memory would certainly be known. There are some there known only to him and me; but they would not be believed, and would be imputed to envy revenge or vanity. I wish him no ill. I envy him not. I shudder at the calamities, which I fear his conduct is preparing for his Country, from a mean thirst for popularity, an inordinate ambition and a want of sincerity.
I write in confidence of in your honor as well as your discretion being your hearty well-wisher.
